El Juez Asociado Sb. Fbanco Soto,
emitió la opinión del tribunal.
En este caso la acción que se estableció ha sido en cobro de dinero, y con la demanda el demandante pidió y ob-tuvo el aseguramiento de la sentencia. Trabado el embargo sobre cierto inmueble del demandado, surgió el inci-dente en que dicho demandado solicitó de la corte inferior que anulara o levantara el -embargo que se efectuó en el inmueble mencionado. Denegadas las pretensiones del demandado en ese sentido y dictada sentencia declarándose con lugar la de-*269manda, el demandado interpuso apelación no sólo de la sen-tencia final sino también de la resolución de la corte inferior, denegando la anulación del embargo pedida por el deman-dado.
Es bien fácil comprender abora que 1a. resolución interlo-cutoria recaída en el incidente de embargo fué apelada jun-tamente con la sentencia final, y en esto el demandado no bizo mas que ajustarse a lo que dispone la sección 14 de la ley especial para segurar la efectividad de la sentencia, apro-bada en marzo Io, 1902, que dice:
“Todas las pretensiones que se dedujeren por cualquiera de las partes en el curso del juicio con relación al aseguramiento de senten-cia, se sustanciarán en pieza separada, dándose traslado a la parte contraria, con citación para una comparecencia ante cualquiera de los jueces, en la cual se propondrán y practicarán las pruebas que cada una de las partes propusiere y fueren pertinentes, resolviéndose acto seguido por el tribunal la cuestión propuesta, sin que en ningún caso tales cuestiones sean obstáculos para la continuación del pleito principal. Entre la citación, y la comparecencia de estos juicios ver-bales no mediará un término mayor de cinco días, y no se suspenderá la celebración de los mismos por ningún motivo. Toda resolución del tribunal será ejecutoria desde luego, pudiendo consignarse por la parte perjudicada la oportuna protesta a los efectos del recurso que la Ley de Procedimientos le conceda contra la sentencia defi-nitiva.”
Tal vez pudiera levantar dudas la disposición del artículo 295 en su apartado 3, en donde se prescribe que de una pro-videncia anulando o negándose a anular nn embargo podrá es-tablecerse apelación dentro de los diez días de dictada la pro-videncia o sentencia interlocutoria, y desde luego que si se aplicara aisladamente la disposición citada la apelación no tendría base para sostenerse, pero de un exámen que bemos beebo de diferentes casos de esta Corte Suprema sobre la misma materia envuelta en la moción de desestimación, entre los que podemos citar Bolívar v. Aldrey, Juez de Distrito, 12 D. P. R. 273; Veve v. The Esperanza Central Sugar Co., *27013 D. P. R. 259; Roig v. Landrau, 29 D. P. R. 315 y Armstrong v. Irizarry, 29 D. P. R. 607, hemos llegado a la conclusión que de p.na manera implícita se ha establecido que no existe incom-patibilidad entre la sección 14 de la ley para asegurar la efec-tividad de sentencia, aprobada en marzo Io de 1902, y el ar-tículo 295 del Código de Enjuiciamiento Civil, y que se puede optar entre uno u otra disposición a los efectos de establecer la correspondiente apelación de la resolución anulando un embargo o de la negativa para anularlo.
Después de lo que en forma implícita quedaba resuelto y presentada la cuestión clara y definida en este caso, no cree-mos que exista razón legal alguna para que vaxiémos la pauta que se había seguido escogiendo mío u otro medio para apelar que autoriza la ley sobre resoluciones que anulen o niegen la nulidad de un embargo.
En tal sentido y habiendo el apelante escogido uno de los medios dispuestos en la ley para apelar un incidente de embargo, no estamos en caso de desestimar la apelación por tal motivo.
El segundo motivo de la moción alegando que el certiorari presentado por el demandado a esta corte para revisar la re-solución de la corte inferior sobre la misma materia del embargo resolvió en el fondo el asunto, es enteramente erróneo. Por el contrario: la cuestión quedó abierta, declarando esta corte que el certiorari no era el remedio adecuado para re-visar la resolución interlocutoria de la corte inferior y sí lo era la apelación que se había establecido para el caso de que no pudiera prosperar el derecho del demandado.
La segunda parte de la moción interesando la eliminación de ciertos extremos del récord, también debe desestimarse. Los particulares a que se refiere la moción son las actuaciones en que se fundó la corte inferior para dictar la resolución en el incidente de embargo; y siendo ese el objeto del demandado al incluirlas en el récord, no se hace necesario que para traer *271tales actuaciones a esta corte formen parte de una exposi-ción del caso.
Por todo-lo expuesto, la moción del apelante en sus dos ex-tremos, debe desestimarse.

Sin lugar la desestimación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf no intervino en la resolución Je este caso.